[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                       FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                              AUGUST 18, 2010
                                No. 09-16239                    JOHN LEY
                            Non-Argument Calendar                 CLERK
                          ________________________

                      D. C. Docket No. 09-23046-CV-ASG

ANTHONY JERDINE,



                                                              Petitioner-Appellant,

                                      versus

UNITED STATES OF AMERICA,

                                                             Respondent-Appellee.


                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (August 18, 2010)

Before WILSON, PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:

     Lewis Jerdine, a felon on supervised release, appeals pro se the denial of his
motion to dismiss his information. Fed. R. Crim. P. 12(b)(3)(B). The district court

construed Jerdine’s pleading as a motion to vacate, 28 U.S.C. § 2255, and

dismissed the motion without prejudice at Jerdine’s request. Jerdine challenges the

refusal of the district court to treat his filing as a petition for a writ of error coram

nobis, but we rejected Jerdine’s argument about that writ in a previous appeal.

United States v. Jerdine, No. 09-15974 (11th Cir. May 24, 2010). The district

court did not abuse its discretion by dismissing Jerdine’s motion without prejudice.

       We AFFIRM the dismissal of Jerdine’s motion.




                                             2